must refrain from punishing a defendant for prior uncharged crimes."
                     Denson v. State, 112 Nev. 489, 494, 915 P.2d 284, 287 (1996).
                                 At sentencing, the prosecutor stated that there is a "difference
                     between real-world proof and legal-world proof' and "everyone in [the]
                     room can understand what really happened." The prosecutor explained
                     that there was a long period of time where items went missing from the
                     victim's home, but there was no actual proof that Matlock went into the
                     home or knew someone who went in the home and that is why Matlock
                     was charged only with using the personal identification of another. The
                     prosecutor concurred with the Division's sentencing recommendation of a
                     suspended term of 12 to 34 months. The victim then gave an impact
                     statement in which she accused Matlock of committing numerous
                     uncharged theft crimes against her. Prior to imposing sentence, the judge
                     stated that he had considered all materials in the file; the victim-impact
                     statement; the purposes and policies of sentencing; Matlock's prior
                     criminal history, which included 11 or. 12 misdemeanor convictions; and
                     the plea negotiations. The judge sentenced Matlock to a term of 19 to 48
                     months, suspended the sentence, placed Matlock on probation for a period
                     not to exceed 60 months, and imposed several conditions of probation.
                                 Although the sentence imposed in this case is the maximum
                     possible sentence, it is within the parameters provided by the relevant
                     statutes, see NRS 193.130(2)(e); NRS 205.465(4), the district court is not
                     required to accept the recommendations of Parole and Probation, see Lloyd
                     v. State, 94 Nev. 167, 170, 576 P.2d 740, 742 (1978), and the imposition of
                     flat time as a condition of probation was within the district court's
                     discretion, see Haney v. State, 124 Nev. 408, 414 n.21, 185 P.3d 350, 354
                     n.21 (2008). The record does not demonstrate that the district court relied

SUPREME COURT
           OF
         NEVADA
                                                           2
(0   s   1947A aeo
                only on impalpable and suspect evidence when imposing the sentence, and
                we are not convinced that the sentence imPosed was intended to punish
                Matlock for crimes with which she was not charged. Accordingly, we
                           ORDER the judgment of conviction AFFIRMED.



                                                                   , J.
                                       Pickering



                 —C244)1°6=916n1
                Parraguirre                               Saitta



                cc: Hon. David A. Hardy, District Judge
                     Washoe County Public Defender
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    3
(0) 1947A